  Case 5:21-cv-00073-GLS-ATB Document 7 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
PATRICK GUILLORY,

                           Plaintiff,                    5:21-cv-73
                                                         (GLS/ATB)
                    v.

BRIAN BENEDICT et al.,

                           Defendants.
APPEARANCES:                                OF COUNSEL:

FOR THE PLAINTIFF:
PATRICK GUILLORY
Pro Se
753 James Street
Apt. #1129
Syracuse, NY 13203

Gary L. Sharpe
Senior District Judge


                                        ORDER

      The above-captioned matter comes to this court following an Order and

Report-Recommendation (R&R) by Magistrate Judge Andrew T. Baxter duly

filed February 4, 2021. (Dkt. No. 6.) Following fourteen days from the service

thereof, the Clerk has sent the file, including any and all objections filed by the

parties herein.

      No objections having been filed, and the court having reviewed the R&R

for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No. 6) is
  Case 5:21-cv-00073-GLS-ATB Document 7 Filed 02/23/21 Page 2 of 2




ADOPTED in its entirety; and it is further

      ORDERED that the complaint (Dkt. No. 1) is DISMISSED without

prejudice; and it is further

      ORDERED that the Clerk is directed to close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

February 23, 2021
Albany, New York




                                       2
